Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1-33 are drawn to an aqueous pharmaceutical antibody formulation and a vial containing the formulation, said formulation comprising: (i) Avelumab in a concentration of 1 mg/mL to 30 mg/mL as the antibody; (ii) glycine, succinate, citrate phosphate or histidine in a concentration of 5 mM to 35 mM as a buffering agent; (iii) lysine monohydrochloride, lysine monohydrate, lysine acetate, dextrose, sucrose, sorbitol or inositol in a concentration of 100 mM to 320 mM as a stabiliser; (iv) povidone, polyoxyl castor oil or polysorbate in a concentration of 0.25 mg/mL to 0.75 mg/mL as a surfactant; wherein the formulation does not comprise methionine, and further wherein the formulation has a pH of 3.8 to 5.2.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art. The inventions listed as Groups I-II do not relate to a single general inventive concept because they lack the same or corresponding technical feature. The technical feature of claim 1, Group I, is drawn to an aqueous pharmaceutical antibody formulation comprising: (i) Avelumab (an anti-PDL1 antibody) in a concentration of 1 mg/mL to 30 mg/mL as the antibody; (ii) glycine, succinate, citrate phosphate or histidine in a concentration of 5 mM to 35 mM as a buffering agent; (iii) lysine monohydrochloride, lysine monohydrate, lysine acetate, dextrose, sucrose, sorbitol or inositol in a concentration of 100 mM to 320 mM as a stabiliser; (iv) povidone, polyoxyl castor oil or polysorbate in a concentration of 0.25 mg/mL to 0.75 mg/mL as a surfactant; wherein the formulation does not comprise methionine, and further wherein the formulation has a pH of 3.8 to 5.2. Yang et al. (WO 2015/048520 A1, Int’l. Pub. Date: 2 April 2015) teaches a stable aqueous pharmaceutical formulation, said formulation comprising: (i) an anti-PDL1 monoclonal antibody in a concentration of about 40 mg/ml to about 125 mg/ml (the antibody); (ii) histidine acetate or sodium acetate in a concentration of about 15 mM to about 25 mM (the buffering agent); (iii) sucrose in a concentration of about 60 mM to about 240 mM (the stabilizer); (iv) polysorbate in a concentration of about 0.005% (w/v) the surfactant); wherein the formulation has a pH about 5.0 to about 6.3 (see claims). Yang et al. teaches that the therapeutically effective amount of antibody present in the formulation is determined by taking into account the desired dose volumes and mode(s) of administration, and an exemplary antibody concentration in the formulation may be from about 25 mg/mL to about 150 mg/mL [0237]. Yang et al. teaches and suggests the aqueous antibody formulation recited in the present claim 1, therefore, the technical feature of Group I lacks novelty or inventive step and does not make a contribution over the prior art.
Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A.	Wherein the buffering agent is:
A-a)	glycine
A-b)	succinate
A-c)	citrate phosphate
A-d)	histidine
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

B.	Wherein the stabiliser is:
B-a)	lysine monohydrochloride
B-b)	lysine monohydrate
B-c)	lysine acetate
B-d)	dextrose
B-e)	sucrose
B-f)	sorbitol
B-g)	 inositol
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

C.	Wherein the surfactant is:
C-a)	povidone
C-b)	polyoxyl castor oil
C-c)	polysorbate 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.

D.	Wherein the Avelumab has the heavy chain sequence of:
D-a)	SEQ ID NO: 1
D-b)	SEQ ID NO: 2
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claim 1.

E.	Wherein the cancer is: elect one cancer from the list recited in claim 35.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 34.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 12, 2021